DETAILED ACTION
	The pending claims are 1, 5, 7, 10, 11, 14, 17, 18, 19, 21, 23, 24-27, and 29-33.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 5, 7, 25, 31, and 32 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Fischell (Pub No US/2014/0171849).
Regarding claim 1, Fischell discloses a method for treating an ulcer or skin defect, the method comprising: adhering a first panel (11) of a closure device to skin on a first side of an ulcer or skin defect; adhering a second panel (12) of the closure device to skin on a second side of the ulcer or skin defect (Fischell, para 4), wherein the first and second panels have a separation distance between inside lateral edges thereof (Fischell, fig 1 and 2), the separation distance being at least 10 mm (round wounds with a diameter of up to one inch, Fischell, para 4, 8, and 10, fig 1); and laterally compressing the ulcer or skin defect between the first and second panels (Fischell, fig 1 and 2), thereby reducing the separation distance between the inside lateral edges of the first and second panels (Fischell, fig 1, 2, 6, and 7).  
Regarding claim 5, Fischell discloses the method of claim 1, wherein the ulcer or skin defect has a minor axis of at most 20 mm (Fischell, para 4, 8, and 10, fig 1).  
Regarding claim 7, Fischell discloses the method of claim 1, wherein the separation distance between the inside lateral edges of the first and second panels (11, 12) prior to laterally compressing the ulcer or skin defect is at least 20 mm (Fischell, para 4 and 10, fig 1).  
Regarding claim 25, Fischell discloses the method of claim 1, wherein the ulcer or skin defect is a diabetic foot ulcer, a venous leg ulcer, an arterial ulcer, a dehisced wound, a dehisced infection, a fasciotomy, a pressure or decubitus ulcer, or a biopsy incision (The present invention will come in a range of sizes so as to be applicable to linear wounds ranging from lengths of one-half inch to four inches, and round wounds with a diameter of up to one inch. Because the adhesive pads and flat straps are both made from a flexible material, the wound closure device will be appropriate for both flat and curved skin surfaces indicating that it can be a biopsy incision, Fischell, para 4).  
Regarding claim 31, Fischell discloses the method of claim 1, wherein one or more of the first base panel or the second base panel (11 or 12) has a vertical elasticity gradient of increasing elasticity from an upper surface thereof to a bottom surface thereof (Fig 5 shows  panels 11 and 12 which have adhesive disclosed as flexibility same as skin with a semi-flexible layer pad which is more rigid, therefore there is a vertical elasticity gradient that increases in the lower layer, Fischell, para 31, fig 5).  
Regarding claim 32, Fischell discloses the method of claim 31, wherein the vertical elasticity gradient is provided by vertically overlapping layers of different elasticity or thickness (Fig 5 shows panels 11 and 12 which have adhesive disclosed as flexibility same as skin with a semi-flexible layer pad which is more rigid, therefore there is a vertical elasticity gradient that increases in the lower layer, Fischell, para 31, fig 5).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fischell (Pub No US/2014/0171849), in view of Lebner (Pub No US/2005/0020957). 
Regarding claim 10, Fischell discloses the method of claim 1. 

Lebner teaches an adhesive pad, further comprising removing one or more liners from the closure device prior to adhering the first and second panels (12 and 14) to the skin, wherein the one or more liners are aligned in an orientation transverse to longitudinal axes of the first and second panels (Two-stage liner has a configured orientation to peel transverse the longitudinal axes of the first and second panels, Lebner, para 29-32).  
Fischell and Lebner are considered analogous art to the claimed invention because they are in the same field of endeavor of wound closure devices. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fischell to incorporate the liners of Lebner. Doing so would allow the user to guild and attach a portion of the pad and align it and manipulate and straighten the laceration or incision edge (Lebner, para 29-32).  
Regarding claim 11, Fischell discloses the method of claim 1.
Lebner teaches an adhesive pad, further comprising removing one or more liners from the closure device prior to adhering the first and second panels (12 and 14) to the skin, wherein removing the one or more liners (liners) comprises removing a middle liner (first release liner) prior to adhering the closure device to the skin and removing one or more further liners adjacent the middle liner (First release liner is disposed between remaining liners of panels 12 and 14, so it is the middle liner, Lebner, para 23-25 and 29-32).  
Fischell and Lebner are considered analogous art to the claimed invention because they are in the same field of endeavor of wound closure devices. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fischell to incorporate the liners of Lebner. Doing so would allow the user to guild and attach a portion of the pad and align it and manipulate and straighten the laceration or incision edge (Lebner, para 29-32).  

Claim(s) 14, 17, 19, 21, 23, 24, 26, and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fischell (Pub No US/2014/0171849), in view of O'Malley (Pub No US/2003/0092969).
Regarding claim 14, Fischell discloses the method of claim 1, wherein adhering the first (11) and second (12) panels to the skin comprises pressing adhesive bottom layers (11A and 12A) of the first and second panels (11 and 12) against the skin, wherein the adhesive bottom layers (11A and 12A) of the first and second panels comprise adhesive, wherein the first and second panels comprise base layers (Top of 11 and 12, fig 5) positioned over the adhesives, the base layers being more rigid than the adhesive (Adhesive pads and flat straps are both made from a flexible material which is inherently more rigid that the adhesive layer, Fischell, para 4 and 8, fig 5).  
Fischell fails to disclose that the adhesive is a hydrocolloid adhesive.
However, O'Malley teaches the use of a hydrocolloid adhesive (O'Malley, para 74, 83-88, and 101).
Fischell and O'Malley are considered analogous art to the claimed invention because they are in the same field of endeavor of wound closure devices. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fischell to incorporate the hydrocolloid adhesive of O'Malley. Doing so would allow the user to atraumatically grip skin or other tissue with the adhesive. For example, aggressive high tack adhesives may be combined with hydrocolloid gel to create a skin seal that may reside on skin or other tissue for extended periods without complication or compromise to the health of the tissue. In addition, the viscous properties of the gel minimize the shear load on the adhesive. In this manner, the hydrocolloid synchronizes to the stretch of the skin and thereby minimizes the sheer force on the adhesive. (O'Malley, para 74, 83-88, and 101).
In arguendo that Fischell fails to disclose that the base layers being more rigid than the adhesive.
However, O'Malley teaches a pad formed of semi-flexible and rigid materials (base sheet 139, which may be a non-woven fabric, a plastic film, sheet metal, or any other appropriate material which can be more rigid than the gel hydrocolloid adhesive as the base layer, having a viscoelastic properties that range between non-elastic to a coefficient of elasticity equal to the elasticity found in healthy skin and the adhesive is disclosed as flexible as the skin, so the base layer can be more rigid than adhesive, O'Malley, para 74, 83-88, and 101).
Fischell and O'Malley are considered analogous art to the claimed invention because they are in the same field of endeavor of wound closure devices. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fischell to incorporate the pad construction of O'Malley. Doing so would allow the user to evenly distributes the closure force, eliminates high stress points, minimizes discomfort and also minimizes localized skin failures, which is especially critical when skin health is compromised (O'Malley, para 74, 83-88, and 101).
Regarding claim 17, Fischell and O’Malley teach the method of claim 14, wherein the first and second (11 and 12 of Fischell) panels each further comprise one or more force distribution structures (force distributing structure of O’Malley) coupled to the base layers (base sheet 139 of O’Malley), the force distribution structures being more rigid than the base layers (Base layer having a viscoelastic properties that range between non-elastic to a coefficient of elasticity equal to the elasticity found in healthy skin and the adhesive is disclosed as flexible as the skin so base layer can be more rigid than adhesive, O'Malley, para 74, 83-88, and 101).
Fischell and O'Malley are considered analogous art to the claimed invention because they are in the same field of endeavor of wound closure devices. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fischell to incorporate the force distribution structures of O'Malley. Doing so would allow the use of a force distributing structure which is advantageous because it evenly distributes the closure force, eliminates high stress points, minimizes discomfort and also minimizes localized skin failures, which is especially critical when skin health is compromised O'Malley, para 74, 83-88, and 101).
Regarding claim 19, the combination of Fischell and O’Malley teach the method of claim 18, wherein the one or more lateral ties (elastic force applying component, efac, O’Malley, para 48-50) are at least partially elastic (In most embodiments of this invention the energy storage and force transmission functions are combined in a single elastic component such as a rod, filament, tube, or sheet of elastomeric material like silicone, O’Malley, para 48-50).  
Fischell and O'Malley are considered analogous art to the claimed invention because they are in the same field of endeavor of wound closure devices. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fischell to incorporate the ties of O'Malley. Doing so would allow the user to distributor the force of the tension on the tie and determine the amount of force being applied via tensioner marks (O’Malley, para 48-50). 
Regarding claim 21, the combination of Fischell and O’Malley discloses the method of claim claim 18, further comprising disengaging the one or more lateral ties (band, cable, cord, monofilament, tube, chain or other material used to bridge, encircle or engage the wound or wound margin of O’Malley) from one or more of the first base panel or the second base panel (11 and 12 of Fischell) to provide access to the ulcer or skin defect for care (changing dressings of O’Malley); and re-engaging the one or more lateral ties to the one or more of the first base panel or the second base panel (11 and 12 of Fischell) after the care (Device is designed so that the ties can be removed the dressing changed and ties reattached to designated tension, O’Malley, para 13, 23, and 92-95).  
Fischell and O'Malley are considered analogous art to the claimed invention because they are in the same field of endeavor of wound closure devices. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fischell to incorporate the ties and method of use of O'Malley. Doing so would allow the ties to be reattached to designated tension after dressing changes (O’Malley, para 13, 23, and 92-95).
Regarding claim 23, the combination of Fischell and O’Malley discloses the method of claim 21, wherein the care comprises one or more of a cleaning, a debridement, an application of medication, an application of a skin substitute, an application of negative pressure, or an application of an oxygen-introducing apparatus to the ulcer or skin defect (Device is designed so that the ties can be removed the dressing changed and ties reattached to designated tension during routine cleaning procedures, O’Malley, para 13, 23, and 92-95).  
Regarding claim 24, Fischell discloses the method of claim 1.
O’Malley teaches a device, wherein laterally compressing the ulcer or skin defect comprises adjusting one or more attachment points of one or more lateral ties (band, cable, cord, monofilament, tube, chain or other material used to bridge, encircle or engage the wound or wound margin of O’Malley) to the first or second panels (11 and 12 of Fischell) (a dynamic closure force may be created by shortening the attachment cord 47 and drawing the devices 44 together, thereby compassing the internal springs 48, which devices 44 exert a constant force and are attached to the tissue beyond the wound margin 51, O’Malley, para 52). 
Fischell and O'Malley are considered analogous art to the claimed invention because they are in the same field of endeavor of wound closure devices. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fischell to incorporate the ties and method of use of O'Malley. Doing so would allow the user to distributor the force of the tension on the tie and determine the amount of force being applied via tensioner marks (O’Malley, para 48-50, 74, 83-88, and 101).

Regarding claim 26, Fischell discloses the method of claim 1.
O’Malley teaches a device wherein adhering the first and second panels of the closure device positions the closure device over the ulcer or skin defect in a first orientation, and wherein the method further comprises positioning a second closure device over the ulcer or skin defect in a second orientation different from the first orientation and adhering base panels of the second closure device to the skin on third and fourth sides of the ulcer or skin defect (Fig 16 shows that the first and second panels of closures devices can be positioned in different orientations and a second device in different orientations from the first device, O’Malley, fig 16).
Fischell and O'Malley are considered analogous art to the claimed invention because they are in the same field of endeavor of wound closure devices. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fischell to incorporate the ties and method of use of O'Malley. Doing so would allow the use of a force distributing structure which is advantageous because it evenly distributes the closure force, eliminates high stress points, minimizes discomfort and also minimizes localized skin failures, which is especially critical when skin health is compromised O'Malley, para 74, 83-88, and 101).
Regarding claim 27, Fischell discloses the method of claim 1. 
O’Malley teaches a device further comprising further reducing the separation distance between the inside lateral edges of the first and second panels after the ulcer or skin defect has at least partially healed, wherein further reducing the separation distance between the inside lateral edges of the first and second panels after the ulcer or skin defect has at least partially healed comprises incrementally tightening one or more lateral ties coupling the first base panel and the second base panel to one another over a period of time to restore or increase a compressive force to promote healing of the ulcer or skin defect (Fig 14 shows the incremental tightening and reduction separation distance over time as the wound heals, O’Malley, para 20 and 95, fig 14).  

Fischell and O'Malley are considered analogous art to the claimed invention because they are in the same field of endeavor of wound closure devices. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fischell to incorporate the ties and method of use of O'Malley. Adjusting elastomeric tensions, at dressing changes for example, allows a doctor to guide the healing pattern (O'Malley, para 20 and 95, fig 14).

Claim(s) 29, and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fischell (Pub No US/2014/0171849), in view of Kamakura (Pub No US/2018/0070878).

Regarding claim 29, Fischell discloses the method of claim 1.
Kamakura teaches an adhesive pad wherein one or more of the first base panel or the second base panel (first or second member) has a lateral elasticity gradient of increasing elasticity from an inner edge thereof to an outer edge thereof (at least one of the first member and the second member has a gradient of the elastic modulus and elastic modulus of the first adhesive 41 may gradually decrease as it goes toward the outer edge part from the center, Kamakura, claim 3, para 10, 50 and 73).  
Fischell and Kamakura are considered analogous art to the claimed invention because they are in the same field of endeavor of wound closure devices. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fischell to incorporate the lateral elasticity gradient of Kamakura. Doing so would make the pad more resilient to changing forces and tension at the center of the pad (Kamakura, claim 3, para 10, 50 and 73, fig 5 and 6).  

Regarding claim 30, the combination of Fischell and Kamakura teaches the method of claim 29, wherein the lateral elasticity gradient is provided by one or more of overlapping materials of different elasticity (first and second members have different elasticity and gradients, claim 3), stepped layers of material of a same elasticity, embossing, perforating, or patterning with areas of no material to the one or more of the first base panel or the second base panel (only one second adhesive 42 may be arranged, or a plurality of second adhesives 42 may be unevenly distributed, Kamakura, claim 3, para 10, 50, 62 and 73, fig 3, 5 and 6).  
 
Claim(s) 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fischell (Pub No US/2014/0171849), in view of Pigg (Pub No US/2020/0163803).
 
Regarding claim 33, Fischell discloses the method of claim 1 but fails to disclose that the edges are sinusoidal or scalloped.
However, Pigg teaches a pad wherein one or more of inner or outer edges of one or more of the first base panel or the second base panel is sinusoidal or scalloped to minimize or distribute shear force or minimize skin blister formation (The size and shape of the dressing layer 110 may be adapted to the contours of deep and irregular shaped tissue sites, may be configured so as to be adaptable to a given shape or contour, or both, Pigg, para 24 and 25).
Fischell and Pigg are considered analogous art to the claimed invention because they are in the same field of endeavor of wound closure devices. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fischell to incorporate the pad edging of Pigg. Doing so would allow the user to customize the pad to the location and type of tissue site onto which the dressing 100 is to be applied (Pigg, para 24 and 25).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID PAUL STEIN whose telephone number is (571)272-7240. The examiner can normally be reached 7:30am-5:30pm Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID P STEIN/Examiner, Art Unit 3771                                                                                                                                                                                                        /GEORGE J ULSH/Primary Examiner, Art Unit 3771